Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 13, 2021

                                    No. 04-21-00265-CV

                IN THE INTEREST OF B.M.S. AND J.R.S., CHILDREN,

                From the 454th Judicial District Court, Medina County, Texas
                              Trial Court No. 18-11-25367-CV
                         Honorable Vivian Torres, Judge Presiding


                                       ORDER

       Appellant’s first motion for extension of time is GRANTED. Appellant’s brief is due on
or before October 1, 2021.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court